Citation Nr: 1505686	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-00 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran had active duty from June 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

On his December 2012 substantive appeal, the Veteran requested a videoconference hearing.  Subsequently, in September 2014 and December 2014 statements, the Veteran indicated that he no longer desired a hearing.  Accordingly, the Board finds the Veteran's hearing request is withdrawn.  See 38 C.F.R. § 20.702 (2014).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal, the matter of unemployability was raised by the record.  The TDIU claim is therefore recognized as part and parcel of the increased rating appeal before the Board.

The Veteran filed a timely notice of disagreement with regard to entitlement to service connection for gastroesophageal reflux disease (GERD).  He was provided a statement of the case in December 2012.  However, the Veteran's December 2012 substantive appeal limited his appeal to the issue of an increased disability rating for his PTSD.  Therefore, the issue of entitlement to service connection for GERD is not before the Board.

The issues of entitlement to service-connection for sleep apnea, hypertension, bilateral hearing loss, bilateral tinnitus, a prostate condition, erythrocytosis, a vascular condition, a respiratory condition, hyperlipidemia, bilateral radiculopathy secondary to a service-connected back condition, and depression secondary to a service-connected back condition have been raised by the record in August 2012 and June 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there may be outstanding evidence pertinent to the Veteran's claims.  An October 2011 mental health outpatient note indicated that the Veteran was prescribed psychiatric medications by his primary care provider in Owensboro.  A February 2012 VA mental health outpatient note indicated that the Veteran had been prescribed an anti-depressant, Effexor, from an outside provider.  The VA mental health notes, read in combination, suggest that the Veteran received private mental health treatment.  As these records have not been obtained, a remand for those records is necessary.

Additionally, the Board finds that VA treatment records suggest that the Veteran's PTSD symptoms may have increased in severity since his last VA examination.  A March 2014 mental health outpatient note stated that the Veteran's PTSD symptoms had continued and his negative emotions had increased.  Additionally, mental status examination reflected that the Veteran's speech was abnormal, that he stammered intermittently, and that his antidepressant medication was increased.  Based on the above, the Board finds that the Veteran's condition may have worsened since his last VA examination.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997)(holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

As noted above, the Veteran is currently unemployed.  In a November 2014 psychological assessment report, Dr. Henderson-Galligan, Ph.D., stated that the Veteran could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity secondary to his PTSD and major depressive disorder.  She noted that the Veteran retired in 2007 because he was physically unable to continue working.  She noted that medical literature suggested that PTSD was associated with higher rates of psychological and physical health and impaired function at work and home.  Accordingly, the Board finds that a TDIU claim is reasonably raised by the record and is before the Board as part and parcel of the Veteran's claim for an increased rating.  The Board finds that the claim of entitlement to an increased rating for PTSD and the claim of entitlement to TDIU are inextricably intertwined.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to an increased initial evaluation for PTSD and the claim of entitlement to TDIU are "intertwined" because a decision on the PTSD claim will impact the claim for a TDIU.  Consequently, the claim of entitlement to an increased rating for PTSD and the claim of entitlement to TDIU must be remanded for contemporaneous adjudication. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b)(2014) with regard to the TDIU claim.  In addition, ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to any psychiatric treatment, to include the records from his private primary care provider.  If any private records are identified, the RO must make 2 attempts to obtain the records, unless the first attempt demonstrates that further attempts would be futile.  If records are identified, but not obtained, the RO must inform the Veteran (1) of the records that were not obtained, (2) the steps taken to obtain them, (3) that the claim will be rating based on the evidence available, and (4) if the records are later submitted, the claim may be readjudicated.

3.  Obtain and associate with the record all VA treatment records dated from April 2014 to present.  All attempts to obtain these records must be documented in the claims file.

4.  Thereafter, provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.  The examiner is requested to address the impact of the Veteran's PTSD has on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's PTSD has on his ability to perform physical and sedentary tasks.

In rendering the requested opinions, the examiner should address and reconcile his or her opinion with Dr. Henderson-Galligan's statement that the Veteran cannot sustain the stress from a competitive work environment due, in part, to his PTSD.

A complete rationale should be given for any opinion provided.

5.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) (2014) is not met, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

6.  Finally, readjudicate the claims.  If any benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


